Citation Nr: 0738543	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment of accrued pension benefits in excess 
of $77.00 and burial expenses for the death of the veteran's 
widow. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945, and from December 1947 to June 1955.  He died 
in November 1980.  His widow died in August 2003.  The 
appellant is the daughter of the veteran and his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 


FINDINGS OF FACT

1.  The appellant claims to have borne the cost of the 
widow's last illness and burial. 

2.  An unreturned pension check in the amount of $77.00 is 
equal to the total amount of pension benefits payable, and 
has already been paid to the appellant

3.  The appellant has no statutory or regulatory entitlement 
to payment of burial expenses for the death of the veteran's 
widow. 


CONCLUSIONS OF LAW

1.  Accrued pension benefits in an amount greater than $77.00 
are not payable to the appellant.  38 U.S.C.A. §§ 5112, 5121 
(West 2002); 38 C.F.R. §§ 3.500, 3.1000 (2007).

2.  As a matter of law, the appellant is not entitled to 
burial expenses for the death of the veteran's widow.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed two years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  This type of claim, known as a claim for 
accrued benefits, is derivative of a claim made by a 
beneficiary during his or her lifetime. Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed.Cir. 1996).  

The effective date of discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of the death of the payee is the last day of the month before 
death occurred. 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 
3.500 (2007). The discontinuance of an award upon the death 
of a payee will be the last day of the month before the death 
of the payee.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g) 
(2007).  

In all other cases, accrued benefits are paid to reimburse 
the person who bore the expense of the payee's last sickness 
and burial. 38 U.S.C.A. § 5121 (West 2002).  The only 
requirement imposed under 38 U.S.C.A. § 5121(c) regarding an 
application for accrued benefits is that the application must 
be filed within one year from the date of death. 

The appellant submitted an application for reimbursement from 
accrued amounts due a deceased beneficiary in January 2004, 
well within a year of the August 2003 death of the 
beneficiary, the veteran's surviving spouse (hereafter 
referred to as "widow").  Therefore, the appellant submitted 
her claim in a timely manner.

The appellant asserts that she is entitled to $4,573.00 in 
reimbursement for the widow's last illness and burial 
expenses.  Attached to the appellant's application were 
receipts that indicate the appellant was billed $665.00 for 
burial expenses, while Gulf National paid $2000.00 and State 
Security paid $1000.00.  In August 2004, the RO notified the 
appellant that $77.00 in benefits for unreimbursed medical 
expenses were unpaid to the widow upon her death. (The widow 
had been in receipt of death pension benefits prior to her 
death.).  The appellant disagreed, her March 2005 notice of 
disagreement reflecting her assertion that she is entitled 
additional benefits in excess of $77.00 for the widow's 
funeral expenses.

Upon receipt of notification of her death, the RO 
discontinued the widow's benefits as of August 1, 2003.  
Accordingly, the widow was not entitled to her pension 
benefits for the month of August 2003 and a nonpayment of 
such benefits are not considered unpaid.  Further, although 
the appellant submitted documentation which indicated she 
paid the widow's burial expenses, the appellant was provided 
funds in the amount of $77.00; which represented the complete 
payment of accrued benefits due based on the facts in this 
case.  In light of the facts of this case, no additional 
accrued benefits have been created, and there are no benefits 
from which the appellant can derive a claim. See Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The appellant asserts that correspondence provided by the RO 
led her to believe that she would be reimbursed for the costs 
of the widow's last illness and burial.  The Board points out 
that the controlling regulations only provide for 
reimbursement of expenses paid for a veteran's last illness 
or burial. There is no provision made for reimbursement of 
expenses paid for the last illness and burial of a veteran's 
widow.  

In summary, the Board finds that the appellant has already 
been paid the maximum amount of accrued benefits payable in 
this instance.  As discussed above, it appears that the 
appellant's belief that she was entitled to additional money 
arose out of a misunderstanding on her part regarding the 
method by which VA determines entitlement to accrued 
benefits.  Although the veteran's widow had unpaid benefits 
due her in the amount of $77 at the time of her death, this 
is the only amount available to reimburse the appellant for 
her expenditures on the widow's behalf.  There is no separate 
VA benefit payable for a veteran's widow's burial expenses, 
as there exists for veteran's burial expenses.  Accordingly, 
there is no legal basis to the appellant's claims for payment 
of burial expenses for the veteran's widow.  In a case such 
as this, where the law and not the evidence is dispositive; 
the appellant's claim must be denied due to the absence of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claims of entitlement for 
accrued pension benefits in excess of $77.00 and 
reimbursement of burial expenses for the veteran's widow are 
denied. 

The Board notes that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable. See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to payment of accrued pension benefits in excess 
of $77.00 and burial expenses for the death of the veteran's 
widow is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


